 

Exhibit 10.1

FIFTH AMENDMENT OF

THE RESEARCH AND COMMERCIAL LICENSE OPTION AGREEMENT

This FIFTH AMENDMENT OF THE RESEARCH AND COMMERCIAL LICENSE OPTION AGREEMENT
(this “Fifth Amendment”) is made and effective as of May 14, 2010 (the “Fifth
Amendment Effective Date”) by and between SANGAMO BIOSCIENCES, INC., a Delaware
corporation having its principal place of business at Point Richmond Tech
Center, 501 Canal Boulevard, Suite A100, Richmond, California 94804 (“Sangamo”),
and DOW AGROSCIENCES LLC, a Delaware limited liability company having its
principal place of business at 9330 Zionsville Road, Indianapolis, Indiana 46268
(“DAS”) (each of Sangamo and DAS being a “Party,” and collectively, the
“Parties”).

WHEREAS, Sangamo and DAS are parties to certain Research and Commercial License
Option Agreement, dated as of October 1, 2005 (as previously amended, the
“Agreement”);

WHEREAS, on or about June 18, 2008, DAS exercised the Option; and

WHEREAS, Sangamo and DAS now desire to amend the Agreement in accordance with
Section 14.4 as set forth below.

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1.65 shall be amended to read in its entirety as follows:

“1.65 ‘Sublicensing Revenues’ means any cash consideration that DAS receives
from a Sublicensee in connection with a Technology License, which may include
(without limitation) upfront license fees, annual license or maintenance
payments, milestone payments, royalties, credits against DAS’ future expenses,
or reductions in royalties or other payments otherwise owed to the Sublicensee.
Sublicensing Revenue also includes all cash consideration received by DAS (a) in
connection with any research license it grants pursuant to Section 2.1(a)(ii),
(b) in connection with the grant of an option to obtain a research license or
Technology License, and (c) for the sale of ZFP Products to Sublicensees, to the
extent that such consideration exceeds DAS’ cost for such ZFP Products.
Sublicensing Revenue does not include the value of non-cash consideration
received by DAS, the Parties having expressly agreed that DAS is not obligated
to account to Sangamo for such consideration.”

 

2. Section 2.1(b) shall be amended to read in its entirety as follows:

“(b) Additional Grants to DAS Effective after Exercise of Option. Subject to the
terms and conditions of this Agreement, Sangamo hereby grants to DAS and its
Affiliates, effective upon DAS’s exercise of the Option (which exercise shall
include timely provision of the Option Exercise Notice and timely

 

1

CONFIDENTIAL



--------------------------------------------------------------------------------

payment of the fee set forth in Section 8.6), the following additional licenses
and rights under Sangamo Technology:

(i) a royalty bearing, world-wide, exclusive license to make, use, and import
ZFP Products for use in the Field, which DAS shall exercise for the sole
purposes of

(1) generating DAS Products; or

(2) offering for sale and selling ZFP Products to Sublicensees for use in the
Field for the sole purpose of generating Licensed Products;

provided, however, that with respect to the Manufacture of ZFP Products for use
in the Field, such license is co-exclusive with Sangamo and any Contract
Manufacturer selected by Sangamo to fulfill some or all of Sangamo’s obligations
under Section 7.1, DAS shall not exercise such license until Sangamo has
transferred its Manufacturing technology to DAS pursuant to Section 7.2, and
Sangamo shall only use its coexclusive rights in the Field with respect to
Manufacture of ZFP Products to fulfill its obligations under Section 7.1; and

(ii) a royalty bearing, world-wide, exclusive license to make, use, sell, offer
for sale, and import DAS Products.”

 

3. Section 2.1(c) shall be amended to read in its entirety as follows:

“(c) Sublicensing. DAS shall not have the right to sublicense its right to grant
research licenses and Technology Licenses under Section 2.1(a) and shall have
the right to sublicense its rights under Section 2.1(b)(i)only to a Contract
Manufacturer selected by DAS and approved by Sangamo for the sole purpose of
Manufacturing ZFP Products in accordance with the terms of this Agreement.
Without the prior written consent of Sangamo, such Contract Manufacturer shall
not have the right to sell the ZFP Products Manufactured pursuant to such
sublicense to any person or entity other than DAS or a Sublicensee, and the cost
to Sublicensee for any ZFP Product supplied to it by such Contract Manufacturer
must be no greater than the cost to DAS for similar ZFP Products supplied to DAS
by such Contract Manufacturer. The license set forth in Section 2.1(b)(ii) shall
be freely sublicensable. Sublicensees may be given the right to further
sublicense Licensed Products that they develop under Technology Licenses, and
Sublicensees may be given the right to license Third Parties to make, use, offer
to sell, sell, or import products containing ZFP Traits that the Sublicensees
develop under Technology Licenses (i.e., license their Traits), provided that
licenses do not grant any sublicenses under or rights with respect to Sangamo
Technology.”

 

4. Section 5.4 shall be amended to read in its entirety as follows:

“5.4 Research Licenses. DAS shall ensure that all research licenses granted
pursuant to Section 2.1(a)(ii) comply with the following requirements:

 

2



--------------------------------------------------------------------------------

 

(a) the Sublicensee will not transfer any ZFP Product to any other person or
entity without prior written approval of DAS and without such other person or
entity entering into a material transfer agreement with DAS that contains
substantially similar terms to those in the research license with such
Sublicensee (and such material transfer agreement shall be considered a research
license granted by DAS pursuant to Section 2.1(a)(ii));

(b) the Sublicensee’s use of any ZFP Product supplied to it will be limited
strictly to evaluation purposes in the Field;

(c) commercialization of any products resulting from use of ZFP Products will be
prohibited in the absence of a Technology License;

(d) Each research license shall require the relevant Sublicensee to:

(i) disclose in a timely fashion to DAS all Improvement(s) and Program
Inventions made, conceived, or reduced to practice by such Sublicensee in its
activities under the research license to permit consideration of patent strategy
by DAS and Sangamo;

(ii) with respect to any Sublicensee that is an academic or not-for-profit
institution, either (1) grant to Sangamo a fully paid, world-wide, irrevocable
non-exclusive license under any such Improvements and Program Inventions for
uses outside the Field that is fully sublicensable, with an exclusive option to
negotiate an exclusive commercial license for uses outside the Field or
(2) assign to DAS all right, title and interest in and to any such Improvements
and Program Inventions; for clarity, all Improvements assigned to DAS pursuant
to this Section 5.4(d)(ii)(2) are DAS Improvements and all Program Inventions
assigned to DAS pursuant to this Section 5.4(d)(ii)(2) are DAS Program
Inventions; and

(iii) with respect to any Sublicensee that is not an academic or not-for-profit
institution, either (1) grant to Sangamo a fully paid, world-wide, irrevocable
exclusive license under any such Improvements and Program Inventions for uses
outside the Field that is fully sublicensable or (2) assign to DAS all right,
title and interest in and to any such Improvements and Program Inventions; for
clarity, all Improvements assigned to DAS pursuant to this
Section 5.4(d)(iii)(2) are DAS Improvements and all Program Inventions assigned
to DAS pursuant to this Section 5.4(d)(iii)(2) are DAS Program Inventions;

(e) As an alternative to the provisions required to be included in each research
license pursuant to Section 5.4(d), each research license may instead include
(i) a covenant whereby such Sublicensee makes a legally binding commitment that
it will not, directly or indirectly, (1) file or prosecute any patent
application in any country in the world that contains one or more claims
directed

 

3



--------------------------------------------------------------------------------

to any Improvement made, conceived, or reduced to practice by such Sublicensee
in its activities under the research license or (2) take any other action to
procure patent coverage for any such Improvement and (ii) an assignment to DAS
of all right, title and interest in and to all patents and patent applications
filed, prosecuted or procured in breach of such covenant and all Improvements
claimed therein; for clarity, all patents, patent applications, and Improvements
assigned to DAS pursuant to this Section 5.4(e) are DAS Improvements;

(f) Each Research License shall identify Sangamo as a third party beneficiary
with respect to (i) the licenses set forth in Sections 5.4(d)(ii)(1) and
5.4(d)(iii)(1) or (ii) the assignments set forth in Sections 5.4(d)(ii)(2) and
5.4(d)(iii)(2), or the covenant and assignment set forth in Section 5.4(e)
whichever is applicable;

(g) provisions that reasonably protect the confidentiality of Sangamo
Confidential Information;

(h) such research license shall not obligate (or purport to obligate) Sangamo,
without Sangamo’s express prior written consent, to any obligation other than
Manufacture of ZFP Products under the terms and conditions set forth in Article
7; and

(i) no ZFP Products to which a Third Party License under Section 8.11(b) is
applicable will be supplied to a Sublicensee unless the applicable research
license requires that the Sublicensee (i) assume the obligations set forth in
Sections 8.11(c) and 8.11(d) and Exhibit D (as if such Sublicensee were DAS)
with respect to each such Third Party License sublicensed thereunder, and
(ii) acknowledge that the research license is subject to the terms and
conditions of each such Third Party License.”

 

5. Section 7.2 shall be amended to read in its entirety as follows:

“7.2 Transfer of Manufacturing Technology. No later than December 31, 2011, DAS
may request that Sangamo transfer the Manufacturing technology either to DAS or
to a Contract Manufacturer selected by DAS and approved by Sangamo. Sangamo
shall not unreasonably withhold approval of a Contract Manufacturer selected by
DAS. Sangamo shall transfer to DAS or such Contract Manufacturer, as the case
may be, all Information Controlled by Sangamo that is related to the
Manufacturing of ZFP Products for use in the Field and is reasonably necessary
or useful to enable DAS or such Contract Manufacturer (as appropriate) to
Manufacture ZFP Products. It is anticipated that such transfer of Information
will be complete within one (1) year after Sangamo’s receipt of DAS’s request,
and Sangamo shall use commercially reasonable efforts to meet this deadline. The
costs and expenses incurred by Sangamo in carrying out such transfer shall be
reimbursed by DAS at the then-current Annual FTE Rate. In the case where
Manufacturing technology has been transferred to DAS pursuant to this
Section 7.2, DAS shall have the right at its sole discretion to transfer

 

4



--------------------------------------------------------------------------------

Manufacturing technology to a Contract Manufacturer selected by DAS and approved
by Sangamo. In the case where Manufacturing technology has been transferred to a
Contract Manufacturer pursuant to this Section 7.2, DAS shall have the right at
its sole discretion to have Manufacturing technology transferred from the
Contract Manufacturer to DAS or another Contract Manufacturer selected by DAS
and approved by Sangamo.”

 

6. Section 8.11(a) shall be amended to read in its entirety as follows:

“(a) Third Party Licenses in Effect on Effective Date. Sangamo (and not DAS)
shall be responsible for paying all milestones, royalties and other compensation
owed to Third Parties pursuant to Third Party Licenses identified in Exhibit C
as of the Effective Date (including any post Effective Date amendments of such
Third Party Licenses) on account of the generation, development and/or
commercialization of Licensed Products by DAS, its Affiliates and sublicensees
and the sale by DAS or its Affiliates of ZFP Products Manufactured by DAS or its
Affiliates. DAS shall provide and shall require its Affiliates and sublicensees
to provide Sangamo, at least ten (10) days in advance of the applicable due
date, with all information reasonably required by or useful to Sangamo to
(i) ascertain when milestone payments are owed under Third Party Licenses,
(ii) calculate the amounts of royalty payments due under Third Party Licenses,
and (iii) provide required reports.”

 

7. Section 8.11(b) shall be amended to read in its entirety as follows:

“(b) Third Party Licenses First Entered into after the Effective Date. DAS shall
be responsible for paying all milestones, royalties and other compensation owed
to Third Parties pursuant to Third Party Licenses entered into after the
Effective Date (and licensed to DAS pursuant to Section 2.6(b)) on account of
the generation, development and/or commercialization of DAS Products by DAS, its
Affiliates and sublicensees and the sale by DAS or its Affiliates of ZFP
Products Manufactured by DAS or its Affiliates. DAS shall pay to Sangamo such
amounts owed to Third Parties pursuant to Third Party Licenses and shall provide
Sangamo with any corresponding reports at least ten (10) days in advance of the
applicable due date. Provided it receives such items in a timely manner, Sangamo
shall pay such amounts to, and file such reports with, the applicable Third
Party on or before the applicable due date.”

 

8. Section 11.2(b) shall be amended to read in its entirety as follows:

“[Intentionally omitted.]”

 

9. Section 11.2 (c) shall be amended to read in its entirety as follows:

“(c) DAS shall promptly assign to Sangamo all Technology Licenses and research
licenses then in effect that satisfy Section 11.8. Sangamo may also request
assignment of Technology Licenses and research licenses that do not satisfy
Section 11.8, in which case DAS will also make such requested assignments. DAS
shall promptly transfer to Sangamo all Information necessary for Sangamo to take
over all obligations in

 

5



--------------------------------------------------------------------------------

Technology Licenses and research licenses for which Sangamo receives assignment.
Sangamo shall be entitled to receive and keep one hundred percent (100%) of all
payments made by the relevant Sublicensee after such assignment, and Sangamo
shall not have any obligation to share any portion of such payments with DAS;”

 

10. Section 11.2 (d) shall be amended to read in its entirety as follows:

“(d) with respect to each Technology License and research license then in effect
that does not satisfy Section 11.8 and for which Sangamo has not requested
assignment, DAS shall continue to perform all obligations under such Technology
License or research license and shall pay to Sangamo all payments (or other
consideration) made by the relevant Sublicensee after the termination effective
date, provided that DAS shall be entitled to retain, from such payments (or
other consideration), an amount equal to DAS’s documented out-of-pocket and
personnel costs incurred in the course of performing such obligations;”

 

11. Section 11.2(h) shall be added as follows:

“(h) in the event that a research license, granted by DAS before its termination
of this Agreement, includes an option for the Sublicensee to obtain a Technology
License on pre-negotiated terms that are consistent with Sections 5.2 and
11.8, the termination of this Agreement shall not cancel such option nor prevent
such Sublicensee from exercising such option in accordance with the terms set
forth in the applicable research license, provided that Sangamo shall be
entitled to receive and keep one hundred percent (100%) of all consideration
paid by such Sublicensee in connection with the exercise of such option and the
practice of such Technology License, and Sangamo shall not have any obligation
to share any portion of such consideration with DAS.”

 

12. Section 11.5(e) shall be amended to read in its entirety as follows:

“[Intentionally omitted.]”

 

13. Section 11.5(f) shall be amended to read in its entirety as follows:

“(f) DAS shall promptly assign to Sangamo all Technology Licenses and research
licenses then in effect that satisfy Section 11.8. Sangamo may also request
assignment of Technology Licenses and research licenses that do not satisfy
Section 11.8, in which case DAS will also make such requested assignments. DAS
shall promptly transfer to Sangamo all Information necessary for Sangamo to take
over all obligations in Technology Licenses and research licenses for which
Sangamo receives assignment. Sangamo shall be entitled to receive and keep one
hundred percent (100%) of all payments made by the relevant Sublicensee after
such assignment, and Sangamo shall not have any obligation to share any portion
of such payments with DAS;”

 

14. Section 11.5(g) shall be amended to read in its entirety as follows:

 

6



--------------------------------------------------------------------------------

 

“(g) with respect to each Technology License and research license then in effect
that does not satisfy Section 11.8 and for which Sangamo has not requested
assignment, DAS shall continue to perform all obligations under such Technology
License or research license and shall pay to Sangamo all payments (or other
consideration) made by the relevant Sublicensee after the termination effective
date, provided that DAS shall be entitled to retain, from such payments (or
other consideration), an amount equal to DAS’s documented out-of-pocket and
personnel costs incurred in the course of performing such obligations; and”

 

15. Section 11.5(h) shall be added as follows:

“(h) in the event that a research license, granted by DAS before its termination
of the Licensing Program pursuant to Section 11.5, includes an option for the
Sublicensee to obtain a Technology License on pre-negotiated terms that are
consistent with Sections 5.2 and 11.8, the termination of the Licensing Program
shall not cancel such option nor prevent such Sublicensee from exercising such
option in accordance with the terms set forth in the applicable research
license, provided that Sangamo shall be entitled to receive and keep one hundred
percent (100%) of all consideration paid by such Sublicensee in connection with
the exercise of such option and the practice of such Technology License, and
Sangamo shall not have any obligation to share any portion of such consideration
with DAS.”

 

16. Section 11.6(d)(ii) shall be amended to read in its entirety as follows:

“(ii) the rights and obligations of the Parties set forth in Sections 11.2(c),
11.2(d), 11.2(g) and 11.2(h) shall apply; and”

 

17. Section 11.8 shall be amended to read in its entirety as follows:

“11.8 Upon termination of the Agreement pursuant to Section 11.2, 11.3, 11.4, or
11.6 or termination of the Licensing Program pursuant to Section 11.5, Sangamo
will accept assignment of Technology Licenses and research licenses provided:

(a) The only obligations pertain to Manufacturing and supplying ZFP Products;

(b) The Technology License or research license, as applicable, limits the supply
obligation to reasonable quantities and timing; and

(c) The Technology License or research license provides that Sangamo will (i) be
reimbursed for costs or, with respect to supply of ZFP Products, receive the
amount that such Sublicensee was obligated to pay to DAS for supply of ZFP
Products, if such amount is greater than Sangamo’s costs and (ii) receive a
financial return in the form of a product royalty.”

18. Any disclosure with respect to this Fifth Amendment which is required by law
as advised by the disclosing Party’s counsel may be made without the prior
consent of the other Party, although the other Party shall be given prompt
notice of any such legally required disclosure and

 

7



--------------------------------------------------------------------------------

to the extent practicable shall provide the other Party an opportunity to
comment on the proposed disclosure. A copy of this Fifth Amendment may be filed
by either Party with the Securities and Exchange Commission. In connection with
any such filing, such Party shall endeavor to obtain confidential treatment of
economic and trade secret information, shall provide the other Party with an
opportunity to review and comment on such Party’s proposed redactions, and shall
give due consideration to any such comments, and shall use commercially
reasonable efforts to obtain acceptance of redactions reasonably requested by
the other Party.

19. This Fifth Amendment amends the terms of the Agreement as expressly provided
above, and the Agreement, as so amended and including all of its other terms and
provisions that are not amended, remains in full force and effect. Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement. The validity, performance, construction, and effect of this Fifth
Amendment shall be governed by and construed under the substantive laws of the
State of Delaware, without regard to conflicts of law rules that would cause the
application of the laws of another jurisdiction. This Fifth Amendment may be
executed in counterparts, all of which taken together shall be regarded as one
and the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Fifth Amendment in duplicate
originals by their proper officers as of the Fifth Amendment Effective Date.

 

SANGAMO BIOSCIENCES, INC.      DOW AGROSCIENCES LLC By:   

/s/ Edward O. Lanphier II

     By:  

/s/ Kay Kuenker

Name:   

Edward O. Lanphier II

     Name:  

Kay Kuenker

Title:   

President and CEO

     Title:  

Vice President, New Business

 

8